Exhibit THE SHARES OF COMMON STOCK SUBSCRIBED FOR BY THIS AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY OTHER APPLICABLE STATE SECURITIES LAWS AND TRANSFER OF SUCH SHARES IS RESTRICTED BY THE TERMS OF THIS AGREEMENT. SUBSCRIPTION AGREEMENT This SUBSCRIPTION AGREEMENT (the "Agreement") is made by and between the subscriber hereto (the "Subscriber") and Calypte Biomedical Corporation, a Delaware corporation (the "Company"). The Subscriber hereby agrees to purchase, and the Company hereby agrees to issue and to sell to the Subscriber, the number of shares (the "Shares") of common stock of the Company, par value $.03 per share (the "Common Stock"), set forth on the signature page, for a purchase price in cash equal to $0.03 per share (the aggregate amount to be paid by the Subscriber shall be referred to as the "Purchase Price"). After acceptance of this Agreement by the Company and payment and delivery by the Subscriber to the Company of the Purchase Price in the form of wire transfer pursuant to the terms of Section 7(b) of this Agreement, the Company shall issue and deliver to the Subscriber the Shares. NOW, THEREFORE, in order to implement the foregoing and in consideration of the mutual representations, warranties, covenants and agreements contained herein and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows. 1.
